In an action, inter alia, to recover payments for goods sold and delivered, the defendant appeals from a judgment of the Supreme Court, Nassau County (Murphy, J.), entered June 14, 1995, which, upon an order of the same court dated May 12, 1995, granting the plaintiff’s motion for summary judgment, is in favor of the plaintiff and against the defendant in the principal amount of $25,524.70. The notice of *517appeal from the order dated May 12, 1995, is deemed a premature notice of appeal from the judgment (CPLR 5520 [c]). The appeal from the judgment brings up for review so much of an order of the same court, dated November 9, 1995, as, upon reargument, adhered to its prior determination.
Ordered that the appeal from the judgment is dismissed, as the judgment was superseded by the order dated November 9, 1995, made upon reargument; and it is further,
Ordered that the order dated November 9, 1995, is affirmed insofar as reviewed; and it is further,
Ordered that the respondent is awarded costs.
The evidence submitted by the corporate plaintiff, consisting of an affidavit prepared by its president and various invoices which the plaintiff sent the defendant, made out a prima facie case that the defendant failed to pay for goods it purchased from the plaintiff.
The unsubstantiated allegations set forth in the defendant’s submissions, inter alia, to the effect that a contract did not exist between the parties, were insufficient to defeat the motion (see, Zuckerman v City of New York, 49 NY2d 557, 562). Mangano, P. J., Thompson, Florio and McGinity, JJ., concur.